DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After the amendments filed 03/14/2022, claims 1, 4, 8, 10, 13, 14 and 16 were amended, 7 and 12 were cancelled and 21 and 22 were newly added. Therefore, claims 1-6, 8-11 and 13-22 are currently pending.
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-11 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-10, 15, 17-20 and 25-26 of U.S. Patent No. 10,733,832. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations claimed within the current claims are already covered by the patented claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 1-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb et al (US 2004/0048645) in view of Jaffe (US 2010/0016060).
In Regards to Claim 1 Webb discloses:
a display device (paragraph [0018], video monitor displaying a game);

a controller comprising a processor and a memory, the memory storing instructions, which when executed by the processor (paragraph [0040], gaming device 10 includes: a processor 38; a memory device 40 for storing program code or other data), cause the processor to, at least:

control the display device to display a plurality of symbol display positions (paragraph [0037], Fig. 1C, video monitor 30 having a plurality of reels 34 and a plurality of pay-lines 76);

control the display device to display a plurality of vertical segments, wherein at least a subset of the vertical segments display a number (Fig. 3, reference character 80, 84);

control the display device to display a plurality of symbols in the plurality of symbol display positions (paragraph [0037], Fig. 1C, symbols shown on reels 34); and 

control the display device to display the plurality of vertical segments moving laterally across the display device (paragraph [0051], reel 80 rotates in a direction perpendicular to the vertical reels 34 of the video monitor 30).





However, Webb does not specifically disclose that:
in response to a trigger condition being generated by a random number generator, control the display device to visually present a numerical upgrade of a first vertical segment by displaying the number of the first vertical segment increasing from an initial value, through one or more intermediate values, and to a final value.
 
Jaffe discloses:
in response to a trigger condition being generated by a random number generator, control the display device to visually present a numerical upgrade of a first vertical segment by displaying the number of the first vertical segment increasing from an initial value, through one or more intermediate values, and to a final value (paragraph [0040] – paragraph [0041], incrementing marker 64 adapted to rotate and increase in value from an initial value to a final value).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the reel expansion as taught by Jaffe into the game system as taught by Webb in order to provide game players a more entertaining game experience, thereby attracting new and more frequent plays and in turn increasing profits by game operators (Jaffe, paragraph [0003]).

In Regards to Claim 2 Webb discloses that which is discussed above. Webb further discloses that:
executing the instructions further causes the processor to control the display device to display a second vertical segment of the plurality of vertical segments being selected based on an output of a random number generator and determine an award amount corresponding to the number displayed by the selected vertical segment (paragraph [0057], the award indicated on the reel 80 is provided to the player when indicated).

In Regards to Claim 3 Webb discloses that which is discussed above. Webb further discloses that:
executing the instructions further causes the processor to control the display device to visually present the numerical upgrade of the first vertical segment while laterally moving the first vertical segment across the display device (paragraph [0051], the reel 80 rotates in a direction perpendicular to the vertical reels 34 of the video monitor 30 upgrading the number displayed on reel 80).

In Regards to Claims 4 Webb discloses that which is discussed above. However, Webb does not specifically disclose that:
executing the instructions further causes the processor to control the display device to display the number of the first vertical segment being numerically increased from the initial value to the final value visually in increments that result in the one or more intermediate values being displayed by the first vertical segment.

Jaffe discloses: 
executing the instructions further causes the processor to control the display device to display the number of the first vertical segment being numerically increased from the initial value to the final value visually in increments that result in the one or more intermediate values being displayed by the first vertical segment (paragraph [0040] – paragraph [0041], incrementing marker 64 adapted to rotate and increase in value from an initial value to a final value).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the reel expansion as taught by Jaffe into the game system as taught by Webb in order to provide game players a more entertaining game experience, thereby attracting new and more frequent plays and in turn increasing profits by game operators (Jaffe, paragraph [0003]).

In Regards to Claim 5 Webb discloses that which is discussed above. Webb further discloses that:
executing the instructions further causes the processor to control the display device to display the plurality of vertical segments at a position above a position where the plurality of symbol display positions are displayed on the display device (Fig. 3, reference character 80).

In Regards to Claim 6 Webb discloses that which is discussed above. Webb further discloses that:
executing the instructions further causes the processor to control the display device to display a plurality of reels spinning vertically, each reel of the plurality of reels corresponding to a column of a matrix in which the plurality of symbols display positions are arranged (paragraph [0057], the reel 80 may automatically begin to spin or may be activated by an input from the player).

In Regards to Claim 9 Webb discloses that which is discussed above. Webb further discloses that:
a credit input device operable to receive a physical item representing a monetary value to establish a credit balance (paragraph [0025], gaming device 10 includes monetary input devices); and
a payout mechanism to cause a payout associated with the credit balance (paragraph [0026], A player may cash out by pushing a cash out button 26 to receive coins or tokens in the coin payout tray 28 or other forms of payment, such as an amount printed on a ticket or credited to a credit card, debit card or smart card).

Allowable Subject Matter
Claims 8, 10-11 and 13-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as overcoming the double patenting rejection discussed above.

Response to Arguments
Applicant’s arguments, see Remarks, filed 03/14/2022, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly found prior art reference discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


/Jason Pinheiro/Examiner, Art Unit 3715